TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00274-CV


                                   E. T. and T. T., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee




    FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY,
   NO. 14-0044-CPS4, THE HONORABLE JOHN MCMASTER, JUDGE PRESIDING

                                            ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on

May 14, 2015. To date, the reporter’s record has not been filed.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Tom McMinn is hereby ordered to

file the reporter’s record in this case on or before May 29, 2015. If the record is not filed by that

date, McMinn may be required to show cause why he should not be held in contempt of court.

               It is ordered on May 19, 2015.



Before Chief Justice Rose, Justices Goodwin and Field